I cannot agree with the holding in this case that the trial court had jurisdiction, although I do agree as to the results reached on the merits. It was held in Natural Gas Pipeline Co.
v. Slattery, 302 U.S. 300, that the Illinois statute with reference to utilities affords an adequate procedure and that there was no want of due process. This being true, on what basis could the company resort to the chancery court when it could have had adequate relief against its claim of confiscation through the administrative board and the procedure afforded by the act? Due process in rate cases does not mean that utility companies are entitled to instantaneous relief upon the filing of a rate or a petition to put the same into temporary effect.
In the case before us, the company had closed its proof and all of the evidence in the hearing on schedule No. 18 was before the commission when it filed its petition for an increased temporary rate. It had also introduced the testimony of additional witnesses. It cannot be said that it was denied a hearing. It made no effort to obtain a rehearing and it made no effort to appeal from the order denying its petition to put the new rate into effect until the conclusion of the whole matter involved in its application to put into effect schedule No. 19.
In addition to these facts, the amended and supplemental complaint was based on the final decision of the Illinois Commerce Commission permanently suspending schedule *Page 72 
No. 19, whereas the original complaint was based on the denial of the petition to put into temporary effect this same schedule. In order to have a cause of action, the company had to stand on the allegations of the complaint originally filed, and it could not avail itself of a cause of action that came into existence, if one ever did, after the original complaint in equity was filed.